                         IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                     MEMORANDUM DECISION AND
                       Plaintiff,                    ORDER DENYING WITHOUT
                                                     PREJUDICE MOTION TO CORRECT OR
v.                                                   ALTER JUDGMENT

JUSTUS IRELAND,
                                                     Case No. 2:04-CR-658 TS
                       Defendant.
                                                     District Judge Ted Stewart



       This matter is before the Court on Defendant’s Motion to Correct or Alter Judgment. For

the reasons discussed below, the Court will deny the Motion without prejudice.

                                         I. BACKGROUND

       On July 28, 2015, Defendant appeared before the Court to respond to allegations that he

violated the terms of his supervised release. Defendant admitted those allegations and was

sentenced to a term of imprisonment to be followed by a term of supervised release of 24

months. That period of supervised release was ordered to run consecutive to the term of

supervised release Defendant received in a different case. Defendant now argues that the Court

erred in imposing consecutive terms of supervised release and seeks to amend the Court’s

judgment.

                                         II. DISCUSSION

       “A district court does not have inherent authority to modify a previously imposed

sentence; it may do so only pursuant to statutory authorization.” 1 Here, Defendant relies on Rule


       1
           United States v. Mendoza, 118 F.3d 707, 709 (10th Cir. 1997).


                                                 1
36 of the Federal Rules of Criminal Procedure. Rule 36 allows the Court to correct a clerical

error or an error arising from oversight or omission. However, Rule 36 “does not give the court

authority to substantively modify a Defendant’s sentence.” 2 Here, Defendant’s Motion requests

a substantive modification of his sentence, which Rule 36 does not permit.

       Defendant also relies on Federal Rule of Civil Procedure 60(b)(6) to support his Motion.

However, “it is well settled that Fed. R. Civ. P. 60(b) does not provide a vehicle for relief from a

judgment in a criminal case.” 3 Finally, Defendant cites to Federal Rule of Criminal Procedure

32.1. That provision provides the procedure to be used when revoking or modifying a term of

supervision, but does not provide Defendant with a substantive right to a modification.

       The Court does note that it retains the authority to modify and even terminate a term of

supervised release pursuant to 18 U.S.C. § 3583. In making that determination, the statute

directs the Court to consider the factors set forth in § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),

(a)(4), (a)(5), (a)(6), and (a)(7). Defendant’s Motion does not address these factors and, without

that information, the Court is not in a position to determine whether modification or termination

is appropriate.

                                         III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion to Correct or Alter Judgment (Docket No. 79) is

DENIED WITHOUT PREJUDICE.



       2
            United States v. Blackwell, 81 F.3d 945, 949 (10th Cir. 1996).
       3
            Lehi v. United States, No. 2:12cv518 BSJ, 2014 WL 869277, at *8 n.33 (D. Utah Mar.
5, 2014).


                                                   2
DATED this 29th day of October, 2018.

                                  BY THE COURT:



                                  Ted Stewart
                                  United States District Judge




                                        3
